  Case 20-20350         Doc 39        Filed 07/23/21 Entered 07/23/21 14:50:37        Desc Main
                                        Document     Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 20 B 20350
         Jeanette Lipscomb,                     )
                                                )     HON. Timothy A. Barnes
                                                )     CHAPTER 13
         DEBTOR.                                )

                                        NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, via
         electronic court notification;

         See attached service list.

       Please take notice that on August 19, 2021, at 1:30 p.m. I shall appear before the Honorable
Timothy A. Barnes, or any judge sitting in that judge’s place, and present the motion to modify plan,
a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting ID.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666. Then
enter the meeting ID.

Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 – no password
required. The meeting ID and further information can also be found on Judge Thorne’s web page
on the court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.
  Case 20-20350       Doc 39     Filed 07/23/21 Entered 07/23/21 14:50:37           Desc Main
                                   Document     Page 2 of 6



                                    PROOF OF SERVICE

        The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
July 23, 2021.

/s/ Megan Swenson ___
Attorney for Debtors

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
                  Case 20-20350       Doc 39     Filed 07/23/21            Entered 07/23/21 14:50:37     Desc Main
Label Matrix for local noticing                U.S. Document
                                                    Bankruptcy Court Page 3 of 6              Advocate Medical Group
0752-1                                         Eastern Division                               PO Box 92523
Case 20-20350                                  219 S Dearborn                                 Chicago, IL 60675-2523
Northern District of Illinois                  7th Floor
Eastern Division                               Chicago, IL 60604-1702
Tue Jul 6 11:29:03 CDT 2021
Aes/Suntrust Bank                              (p)APPLIED BANK                                Ashro
PO BOX 61047                                   PO BOX 15809                                   3650 Milwaukee St
HARRISBURG, PA 17106-1047                      WILMINGTON DE 19850-5809                       Madison, WI 53714-2304



Aurora Medical Group, INC                      Bach Law Offices                               Chicago Orthopaedics and Spor
PO Box 1123                                    P.O. Box 1285                                  3000 N Halsted St
Minneapolis, MN 55440-1123                     Attn: Paul M. Bach                             Chicago, IL 60657-9269
                                               Northbrook, IL 60065-1285


City Of Chicago Ems                            City Of Chicago Water Department               City of Chicago Department of Law-Bankruptcy
33589 Treasury Center                          333 S State, Suite 300                         121 N La Salle St.,
Chicago, IL 60694-3500                         Chicago, IL 60604-3982                         Suite 400
                                                                                              Chicago, Illinois - IL 60602-1264


Cmre Financial Services                        Cook County Treasurer                          Cook County Treasurer’s Office
3075 E Imperial Hwy #200                       118 N. Clark Street, Room 434                  118 N. Clark St. Room 112
Brea, CA 92821-6753                            Chicago, IL 60602-1413                         Property Tax
                                                                                              Chicago, IL 60602-1332


Credit One Bank Na                             Dominican University                           Interstate Funding Corp
P.O. Box 98875                                 7900 Division St                               820 Church St
Las Vegas, NV 89193-8875                       River Forest, IL 60305-1099                    Evanston, IL 60201-5603



Loretto Hospital                               Marian Ortho And Rehab                         Massey’s
645 S. Central Avenue                          PO Box 1246                                    c/o Creditors Bankruptcy Service
Chicago, IL 60644-5059                         Bedford Park, IL 60499-1246                    P.O. Box 800849
                                                                                              Dallas, TX 75380-0849


Merchants Credit Guide                         Midland Funding                                Midland Funding LLC
223 W Jackson Blvd # 700                       P.O. Box 51319                                 P.O. Box 2011
Chicago, IL 60606-6914                         Los Angeles, CA 90051-5619                     Warren MI 48090-2011



Monroe And Main                                Mri Lincoln Imaging                            Nationwide Credit & Collection, Inc
PO Box 2840                                    4200 West 63rd Street                          PO Box 505
Monroe, WI 53566-8040                          Chicago, IL 60629-5010                         Linden, MI 48451-0505



Op West Suburban Eye Associates Llc            Quantum3 Group LLC as agent for                (p)STATE COLLECTION SERVICE INC
1 Erie Ct                                      Sadino Funding LLC                             2509 S STOUGHTON RD
Oak Park, IL 60302-2566                        PO Box 788                                     MADISON WI 53716-3314
                                               Kirkland, WA 98083-0788
                  Case 20-20350           Doc 39       Filed 07/23/21         Entered 07/23/21 14:50:37              Desc Main
Us Dept Of Ed/Glelsi                                 West Document
                                                          Suburban Medical Center
                                                                             Page 4 of 6                  Alexander P Nohr
2401 Internal Lane                                   3 Erie Ct                                            The Semrad Law Firm, LLC
Attn: Chhengre Lim                                   Oak Park, IL 60302-2599                              20 S. Clark Street, 28th Floor
Madison, WI 53704-3121                                                                                    Chicago, IL 60603-1811


Jeanette Lipscomb                                    Marilyn O Marshall                                   Patrick Semrad
1617 N Linder Ave                                    224 South Michigan Ste 800                           The Semrad Law Firm, LLC
Chicago, IL 60639-4201                               Chicago, IL 60604-2503                               20 S. Clark St, 28th Floor
                                                                                                          Chicago, IL 60603-1811


Patrick S Layng                                      Thomas E Nield
Office of the U.S. Trustee, Region 11                The Semrad Law Firm, LLC
219 S Dearborn St                                    20 S. Clark Street, 28th Floor
Room 873                                             Chicago, IL 60603-1811
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Applied Bank                                         State Collection Service, Inc                        End of Label Matrix
4700 Exchange Cour                                   2509 S Stoughton Rd                                  Mailable recipients   37
Boca Raton, FL 33431                                 Madison, WI 53716                                    Bypassed recipients    0
                                                                                                          Total                 37
 Case 20-20350          Doc 39   Filed 07/23/21 Entered 07/23/21 14:50:37          Desc Main
                                   Document     Page 5 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )
                                             )       CASE NO. 20 B 20350
         Jeanette Lipscomb,                  )
                                             )       HON. Timothy A. Barnes
                                             )       CHAPTER 13
         DEBTOR.                             )

                                 MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Jeanette Lipscomb, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC hereby moves this Honorable Court to Modify the confirmed Chapter 13
Plan, Debtors state the following:

         1. On November 17, 2020, Debtor filed a petition for relief pursuant to Chapter 13 Title

            11 U.S.C.

         2. On April 1, 2021, this Honorable Court confirmed the Debtor’s Chapter 13 Plan.

         3. The Chapter 13 Plan allows for secured creditors to be paid 100% of their allowed

            claims, and general unsecured creditors without priority to be paid 100% of their

            allowed claims.

         4. The Chapter 13 Plan requires the Debtor to make plan payments to the Chapter 13

            Trustee in the amount of $1,060.00 monthly for 36 months.

         5. Debtor’s father and son, who were providing voluntary household contributions in the

            amount of $700.00 per month, moved out and are no longer contributing to Debtor’s

            household.

         6. Debtor’s only source of income is her social security disability and her husband’s

            income.

         7. As a result of this change in household income, Debtor fell behind on plan payments

            and is unable to catch up.
  Case 20-20350       Doc 39     Filed 07/23/21 Entered 07/23/21 14:50:37          Desc Main
                                   Document     Page 6 of 6



       8. Debtor can move forward with the plan if payments are decreased to $960.00, and the

           default is deferred to the end of the plan.

       9. Debtor is in a position to make regular and ongoing trustee payments, if the payments

           are lowered to $960.00 per month.

       10. Debtor respectfully requests this Honorable Court defer the current plan default to the

           end of the plan of reorganization.

       11. Debtor further requests this Honorable Court to decrease the current Chapter 13 plan

           payment to $960.00 per month to ensure feasibility.

       12. Debtor is in a position to proceed with the instant case.

       13. Debtor filed the instant case in good faith and intends to complete the plan of

           reorganization.

       WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order deferring the current plan default to the end

           of the Chapter 13 Plan of reorganization; and

       B. That this Honorable Court enter an Order decreasing the current Chapter 13 plan

           payment to $960.00 per month; and

       C. For such other and further relief as the Court deems fair and proper.

Respectfully submitted,

/s/ Megan Swenson ___
Attorney for Debtors
The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
